DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 8/5/2022.
Claims 16-22 are pending.
Applicant’s election without traverse of group II, claims 19-22  and NSCLC in the reply filed on 11/12/2021 is acknowledged.
Claims 16-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Claims 16, 19 and 21 have been amended.  
Claims  19-22 are being examined.
The priority objection has been withdrawn in view of the amendment.
The previous 112(a) rejection  has been withdrawn in view of the amendment.
Priority
	 The instant application was filed 06/09/2020 is a continuation of 14420053, filed 02/06/2015 ,which is a national stage entry of PCT/EP2013/066425 with an international filing date: 08/05/2013 and claims foreign priority to 12305975.0 , filed 08/06/2012.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
a method of detecting CD8A and CD274 in solid cancer in a human patient. comprising the steps of: i) determining in a tumor sample obtained from the patient the expression level of cluster of differentiation 8a (CD8A): and cluster of differentiation 274 (CD274).
, does not reasonably provide enablement for use of any predetermine reference value of any species from comparison.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
Independent claim 19 is drawn to method for identifying a human patient having a solid cancer for an immunotherapy and treating the solid cancer in the human patient, the method comprising: (a) identifying a patient as a good responder to an immunotherapy by a process comprising: (i) obtaining a tumor sample from a human patient having a solid cancer; (ii) measuring in the tumor sample a first expression level of CD8A  and a second expression level of CD274 ; and (iii) assessing the human patient's response to the immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii), wherein the expression level of CD8A in the tumor sample being higher than a first predetermined reference value for CD8A and the expression level of CD274 in the tumor sample being higher than a second predetermined reference value for CD274 indicate that the patient is a good responder to the immunotherapy; and (b) applying the immunotherapy to the human patient, who is identified in step (a
The claim has been amended to  recite, “wherein the expression level of CD8A in the tumor sample being higher than a first predetermined reference value for CD8A and the expression level of CD274 in the tumor sample being higher than a second predetermined reference value for CD274 indicate that the patient is a good responder to the immunotherapy.”  Thus this broadly encompasses any predetermined reference value, but is not limited to any specific species of sample.  It encompasses patients of other species.  Further it encompasses comparing different solid cancers such HCC  to HCC and lung cancer to lung cancer. 
Claim 20 depends from claim 19 and draws the invention to wherein the solid tumor is colorectal cancer (CRC), or non-small cell lung cancer (NSCLC)..  
Independent claim 21 is drawn to a method for treating a solid tumor, the method comprising applying an immunotherapy to a human patient having a solid tumor, wherein the human patient is identified as a good responder to the immunotherapy by a process comprising: (i) obtaining a tumor sample from a human patient having a solid cancer; (ii) measuring in the tumor sample a first expression level of CD8A (iii) identifying the human patient as a good responder to the immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii), wherein the expression level of CD8A in the tumor sample being higher than a first predetermined reference value for CD8A and the expression level of CD274 in the tumor sample being higher than a second predetermined reference value for CD274 indicate that the patient is a good responder to the immunotherapy
The claim has been amended to  recite, “wherein the expression level of CD8A in the tumor sample being higher than a first predetermined reference value for CD8A and the expression level of CD274 in the tumor sample being higher than a second predetermined reference value for CD274 indicate that the patient is a good responder to the immunotherapy.”  Thus this broadly encompasses any predetermined reference value, but is not limited to any specific species of sample.  It encompasses patients of other species.  Further it encompasses comparing different solid cancers such HCC  to HCC and lung cancer to lung cancer. 
Claim 22 depends from claim 21 and draws the invention to wherein the solid tumor is colorectal cancer (CRC), or non-small cell lung cancer (NSCLC)..  
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, "The term "immunotherapeutic agent," as used herein, refers to a compound, composition or treatment that indirectly or directly enhances, stimulates or increases the body's immune response against cancer cells and/or that decreases the side effects of other anticancer therapies. Immunotherapy is thus a therapy that directly or indirectly stimulates or enhances the immune system's responses to cancer cells and/or lessens the side effects that may have been caused by other anti-cancer agents. Immunotherapy is also referred to in the art as immunologic therapy, biological therapy biological response modifier therapy and biotherapy. Examples of common immunotherapeutic agents known in the art include, but are not limited to, cytokines, cancer vaccines, monoclonal antibodies and non-cytokine adjuvants. Alternatively the immunotherapeutic treatment may consist of administering the patient with an amount of immune cells (T cells, NK, cells, dendritic cells, B cells . . . ).(0112 PGPUB)”
The specification teaches on the bottom of page 15, “Predetermined reference values used for comparison may consist of "cut-off' values that may be determined as described in W02007045996.  Predetermined reference values used for comparison may consist of "cut-off' values that may be determined as described hereunder.”  Thus the specification teaches the cut-off or predetermined levels are not limited to those described.  
The specification in example 2 provides teachings limited to Stage II colorectal cancer in humans.  Example 1 does not provide evidence the elected combination CD8A and CD274 are indicate of response to any immunotherapy treatment.
Example 2 teaches analysis of another sample of a colorectal tumor.  Example 2 does not provide evidence the elected combination CD8A and CD274 are indicate of response to any immunotherapy treatment.
Preparation 1 teaches, “Histopathological and clinical findings were scored according to the UICC-TNM staging system. Post-surgical patient surveillance was performed at Laennec-HEGP Hospitals for all patients according to general practice for CRC patients. Adjuvant chemotherapy was administered or not to patients with stage II and III CRCs, and palliative chemotherapy to patients with advanced colorectal cancers (stage IV) and to patients without complete resection of the tumor.”  	
The specification in table 4 provide gene combinations dCt for 71 combination of genes, but does not teach the elected combination of genes.
Table 5 presents combination of genes and log rank p values but does not provide data for the elected combination.
The specification teaches, “Fig. 21 represents a Fisher-Exact-Test contingency table of late stage (III-IV) melanoma patients. All patients were submitted to chemotherapy. Four groups are represented, two subsets of patients with complete response (CR) and the two other subsets with no complete response (PR, SD, PD). Patients HiHi have a high expression of both genes compared to all other patients ("Others"). Representative examples of patients HiHi are illustrated such as: REN/CCL5, CTLA4/CCL5, VEGFA/CD3E, CD276/CD8A, CTLA4/CD8A, PDCD1/STAT1, PDCD1/CXCL10, VEGFA/CXCL10, CD274/CXCL11, CTLA4/CXCL9. Significant Fisher Test illustrates the fact that patients with gene combinations HiHi vs Others have different disease outcome and different response to treatment. Patients with HiHi have an increased frequency of complete response to treatment.”  Thus the specification teaches the combination of CD276/CD8a in melanoma stages III and IV, but does not provide how to identify hi or low adaptive immune or high or low immunosuppressive.  Further the specification does not provide support for CD8Aand CD274 in lung, ovarian or colorectal cancer.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable. May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Kier (Ann Rev Imunol (2008) volume 26, pages 677-704) provides a review on PD-1 and its ligands (PD-L1, CD274).  Kier teaches PD-L1 is differentially expressed in different tissues.
Ding (Scandinavian Journal of Immunology(2017) pages 361-367) teaches different cancers have different mean PD-L1 expression.  Ding teaches average, mean or median levels range from 0.73 for HCC to 6.95 for lung cancer.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between assessing the human patients response to immunotherapy based on the expression levels of CD8A and CD274 measured in step (ii), wherein the expression level of CD8A in the tumor sample being higher than a first predetermined reference value for CD8A and the expression level of CD274 in the tumor sample being higher than a second predetermined reference value for CD274 indicate that the patient is a good responder to the immunotherapy  from a human relative to “any” predetermined reference value from any sample from any species.  Experimentation would be replete with unpredictable trial and error analysis because teachings of the art demonstrates PD-L1 (CD274 is differentially expressed in different tissues and different cancers.  Thus  one of skill in the art would have to recruit an enormous population of diverse species of  patients of every type of solid cancer and every type of tissue to determine if any predetermined reference value and determine if the association allows for correct selection of treatment  . 
	Further the artisan would have to establish based on the expression levels of CD8A and CD274 measured in step (ii)” requires.  The specification does not provide a standard to ascertain what is required of “based on the expression levels of CD8A and CD274 measured in step (ii).”  The specification only teaches comparing CD8A expression to CD8A expression and CD274 expression to CD274 expression in tumor samples of the same kind of cancer.  Thus one of skill in the art would have to diverse species of  patients of every type of solid cancer and determine if can “based on the expression levels of CD8A and CD274 measured in step (ii)” by any means, mathematical, geometric, logarithmic, etc. allow for selection of treatment by the claimed method.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to practice the invention as claimed.  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 19-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704), Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297),   Sfanso (The prostate (2009) volume 1694-1703),  Ghebeh (BMC cancer (2008) volume 8:57 pages 1-12), Shi (Int. J. Cancer:128, 887–896 (2011), Blank (Cancer Immunol Immunother (2005) 54: 307–314) .
Thus the broadest reasonable interpretation of the claim is to detect the expression of CD8a and CD274 in a tumor sample, comparing to any other solid tumor and treating based on the expression pattern.  For example treating with PD-1 antibody or PD-L1 antibody if CD8a and CD274 (PDL-1) have increased expression in a tumor.
The art as exemplified below demonstrates that PD-1 antibodies and PD-L1 antibodies were known for the treatment of cancer.  Further the art recognizes that increased PD-L1 or PD1 suggests the microenvironment of the tumor is evading host immunity.  Further the art of record demonstrates CD8+ infiltrating T cells express either PD-1 or PD-L1 (CD274).
MPEP 2143.02 states:  Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
It is well established that tumors employ PD-1 and CTLA-4 inhibitory pathways to silence the immune system. Both these pathways are critical for physiological homeostasis. While PD-1 is broadly expressed on activated T cells and other hematopoietic cells CTLA-4 is expressed on activated T cells including regulatory T cells. PD-1 binds two ligands, PD-L1 (B7-H1)(CD274) and PD-L2 (B7-DC). Upregulation of PD-L1 occurs on a wide variety of human tumors suggesting that cancer cells coopt the PD-1/PD-L1 inhibitory pathway to evade the host immune response.  PD-L1 can also interact with B7.1, resulting in inhibition of T cell activation. Despite these similarities as  terminators of T-cell activation, the difference in regulatory roles of the PD-1 and CTLA-4 pathways has been recognized. CD4+CD25+Foxp3+ T cells (Tregs) play critical roles in the control of anti-tumor immune responses. Indeed, recent data have shown that blocking of PD-1 and CTLA-4 can modulate Treg functions and enhance antitumor responses. 
Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704) teaches, “This  review focuses on recent advances in our understanding of one of the newer pathways in the B7:CD28 family, the pathway consisting of the programmed death 1 (PD-1; also known as CD279) receptor and its ligands, PD-L1 (B7-H1; CD274) and PD-L2 (B7-DC; CD273)”{ (pages 678, 1st column).  Keir teaches, “Programmed death 1 (PD-1) and its ligands, PD-L1 and PD-L2, deliver inhibitory signals that regulate the balance between T cell activation, tolerance, and immunopathology. Immune responses to foreign and self-antigens require specific and balanced responses to clear pathogens and tumors and yet maintain tolerance. Induction and maintenance of T cell tolerance requires PD-1, and its ligand PD-L1 on nonhematopoietic cells can limit effector T cell responses and protect tissues from immune-mediated tissue damage. The PD-1:PD-L pathway also has been usurped by microorganisms and tumors to attenuate antimicrobial or tumor immunity and facilitate chronic infection and tumor survival. The identification of B7-1 as an additional binding partner for PD-L1, together with the discovery of an inhibitory bidirectional interaction between PD-L1 and B7-1, reveals new ways the B7:CD28 family regulates T cell activation and tolerance. In this review, we discuss current understanding of the immunoregulatory functions of PD-1 and its ligands and their therapeutic potential.” (abstract) Kier teaches, “In ovarian cancer, PD-L1 expression is inversely correlated with intraepithelial, but not stromal, infiltrating CD8 T cells, suggesting that PD-L1 inhibits the intratumor migration of CD8 T cell.” (page 693, 1st column top). Kier teaches, “Studies in animal models demonstrate that PD-L1 on tumors inhibits T cell activation and lysis of tumor cells and in some cases leads to increased tumor-specific T cell death” (page 693, 2nd column top).  
Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297) teaches, “We indicate that PD-L1 on inherently immunogenic tumor cells confers a potent escaping mechanism from the host T cell immunity and raise a possibility that blockade of PD-1–PD-L interaction may provide an effective approach for specific tumor immunotherapy” (122293, 2nd column).  Iwai teaches, “It was reported that CTLA-4 blockade in vivo led to suppression or even rejection of a number of potentially lethal transplanted tumors, in which the effectiveness apparently correlated with the inherent immunogenicity of the tumors (23). These results indicate that weak immune responses against the tumors can be converted into more potent ones effective for tumor suppression and rejection by inhibiting the effects of negative immunoreceptors. Because tumor cells per se rarely express the ligands for CTLA-4, CTLA-4 is suggested to restrict the activation and expansion of the potential effector cells by cross presentation of the tumor antigens via host B7 antigen presenting cells (24). Present results, on the other hand, indicate that PD-L1 expressed on tumor cells protects them from direct immune attack by the specific CTL at the effector level at least in vitro, and enhances the tumorigenicity in vivo. Although the results imply the tumor-protective effect of PD-L1 at the level of immune effector cells such as CTL in vivo, an additional possibility remains open that the PD-L1 inhibits the T cell priming by cross-presentation of tumor antigens as well, because PD-L1 also is expressed on antigen-presenting cells (5). In any event, present results suggest strongly that effective blockade of PD-1–PD-L interaction in vivo should provide a promising strategy of immunotherapy for selected tumors expressing PD-L.” (page 12297).
Sfanos teaches, “the majority of CD8a T cells present within the prostate tumor microenvironment are phenotypically exhausted, therapeutic strategies which include blockade of PD-1 (e.g., using anti-PD-1 neutralizing mAbs) could potentially reverse this exhaustion and enhance therapeutic efficacy.” (page 1702, 1st column top)
Ghebeh teaches, “On the other hand, we have shown that PD-1 molecules were expressed mainly by CD8+ T lymphocytes. It is important to mention that exhausted CD8+ T lymphocytes have been reported to express the PD-1 molecule and its blockade restored the function of these T lymphocytes [52].”(page 9, 2nd column top)
Shi teaches, “To investigate the impacts of PD-1/PD-L1 pathway on CD8þT cells in HCC, PBMC from HC and HCC were stimulated in the absence or presence of blocking antibody against PD-L1 (a-PD-L1). Results showed that blocking the pathway could largely enhance the proliferative capacity of CD8þTcells in HCC from 72 hr (Figs. 3aand 3b). It was also found that the percentage of IFN-c–producing CD8þT cells in HCC increased in the presence ofa-PD-L1 (p<0.001) tithe level of that in HC (p¼0.850) (Figs. 3cand 3d). There-fore, these data confirmed previous reports that blocking PD-L1 could restore the capacities of proliferation and IFN-cproduction of CD8þT cells, which were impaired in HCC.” (890, bottom 1st column-top of 2nd).  Shi teaches, “we described for the first time in our study the role of the PD-1/PD-L1 pathway in the interaction between hepatoma cells and CD8þT cells in HCC patients. We demonstrated that PD-1/PD-L1 plays a pivotal role in tumor evasion, and blocking interaction with anti-PD-L1 anti-body would revitalize CD8þT cells to give them a second chance to clear the tumor” (891, 2nd column).
Blank teaches, “Clinical responses have been found to correlate with CD8+ lymphocyte infiltration of the carcinomas and with CD8+ T cells producing IFN-γ [28, 30]. Interestingly, in vitro studies have revealed increased IFN-γ production by CD8+ T cells upon stimulation with tumor cells when PD-L1 was blocked [7, 33]. Thus, the blockade of negative regulation via PD-L1/PD-1 might improve the induction of type I immune responses.”  Blank continues, “Despite the presence of tumor-specific T cells within the tumors [42], tumor cell lysis is often prevented, and the clinical outcome of adoptive T-cell therapies is often disappointing [13, 20]. It is thought that the tumor
microenvironment can restrict the effectiveness of activated antitumor lymphocytes [26, 65]. The blockade of PD-L1 on the tumor cells might improve stimulation of T cells after infiltration and thus allow for improved lysis of target cells in vivo” (page 312, 1st column).
Thus the art of Sfanos, Ghebeh, Blank, and Shi suggest that CD8+ infiltrating T-cells express PD-1 and/or PD-L1 in different cancers.  The art further recognizes the CD8a expressing cells in tumors are indicative of increased PD-1 and/or PD-L1 and thus immune suppression in the tumor.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain tumor cells, including colon cancer, and assessing those with increased PDL1 (CD274), CD8a and/or PD1 are detected relative to another solid cancer  (or a predetermined reference level) as likely to respond to immunotherapy and treating those likely to respond with an immunotherapy.   The artisan would be motivated to treat the subjects in which increased expression CD8A and  CD274,  relative to  other solid tumors or predetermined reference level is indicative of immune suppression (by PD-1 or PD-L1 expressed by CD8+ cells) in the tumor.  Further the art teaches anti-PDL1 and anti-PD1 antibodies have been shown to be efficacious  in the treatment of cancer in which PD1 or PD-L1 are overexpressed. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known makers associated with checkpoint inhibitors and treat where checkpoint inhibitors are suggested to be dysregulated.  . 
With regards to claims 20 and 22, Keir  teaches, “PDL1 expression has been shown in situ on a wide variety of solid tumors including breast, lung, colon, ovarian, melanoma, bladder, liver, salivary, stomach, gliomas, thyroid, thymic epithelial, head, and neck (55, 123–131)..”(page 692, 2nd column, bottom)
Response to Arguments
The response traverses the rejection asserting the Keir does not touch on CD8+ expression.  This argument has been thoroughly reviewed but is not considered persuasive as Kier teach CD8in figure 1 and states, “PD-1:PD-L1 interactions inhibit positive selection during the DN to CD4+CD8+ (DP) maturational stage.” (686, 1st column, 2nd paragraph).  Further Kier teaches, “Emerging evidence suggests that immature DCs tolerize T cells, and loss of PD-1 on antigen-specific T cells increases CD8 T cell responses to antigen-bearing resting DCs” (686, 2nd column, top) Kier teaches, “Most importantly, PD-1 and PD-L1 blockade led to a substantial reduction in viral burden. In persistently infected mice that lack CD4 T cell help, blockaded of this pathway restored and maintained the ability of “helpless” CD8 T cells to proliferate, secrete cytokines, kill infected cells, and decrease viral load.” (686, 2nd column, bottom) Kier teaches, “In ovarian cancer, PD-L1 expression is inversely correlated with intraepithelial, but not stromal, infiltrating CD8 T cells, suggesting that PD-L1 inhibits the intratumor migration of CD8 T cell.” (page 693, 1st column top). Kier teaches, “Studies in animal models demonstrate that PD-L1 on tumors inhibits T cell activation and lysis of tumor cells and in some cases leads to increased tumor-specific T cell death” (page 693, 2nd column top).  
The response continues by asserting, “Iwai does not touch on PD-L1 expression as a predictive marker of drug responsiveness. Instead, Iwai identifies PD-L1 expression as a driver of tumor cell escape from the host immune response”  This argument has been thoroughly reviewed but is not considered persuasive as Iwai teaches, “Present results, on the other hand, indicate that PD-L1 expressed on tumor cells protects them from direct immune attack by the specific CTL at the effector level at least in vitro, and enhances the tumorigenicity in vivo. Although the results imply the tumor-protective effect of PD-L1 at the level of immune effector cells such as CTL in vivo, an additional possibility remains open that the PD-L1 inhibits the T cell priming by cross-presentation of tumor antigens as well, because PD-L1 also is expressed on antigen-presenting cells (5). In any event, present results suggest strongly that effective blockade of PD-1–PD-L interaction in vivo should provide a promising strategy of immunotherapy for selected tumors expressing PD-L.” (page 12297, bottom, 1st. top 2nd).  Thus Iwai suggest the blockade of PD-L1 expressed in tumor cells, “should provide a promising strategy of immunotherapy for selected tumors expressing PD-L 1.”  
The response further asserts Iwai does not discuss CD8 expression.  This argument has been thoroughly reviewed but is not considered persuasive as Iwai is not relied on for teaching of CD8.  However, Iwai teaches CD8+ are CTL or cytotoxic lymphocytes and discusses CTL repeatedly.  
The response continues by conceding Sfanos teaches infiltrating CD8+ t lymphocytes in prostate cancer but asserts Sfanos does not specifically teach PDL!.  This argument has been thoroughly reviewed but is not considered persuasive as Sfanos is not relied upon for teachings with respect to PD-L1.  However one of skill in the art recognizes based on knowledge in the art and/or the art cited that PD1 is the receptor for PD-L1 and thus depends on PD-L1 for biological activity.  
The response continues by asserting with respect to Ghebeh, “It concludes that the accumulation of TIL expressing inhibitory molecules B7-H1, PD-1 and FOXP3 may deteriorate immunity. This reference does not touch on PD-L1 expression a predictive marker of drug responsiveness. Like Keir and Iwai, PD-L1 (i.e. B7-H1) is merely identified as an unfavorable prognostic marker of cancer.”  This argument has been thoroughly reviewed but is not considered persuasive as the response is asserting that although PD-L1 expression was a negative prognostic marker cancer, it is not predictive of response.  This is contusing as one of skill in art would believe inhibiting a negative prognostic indicator that is overexpressed in cancer is an obvious way to target cancer therapy.  
The response continues by asserting that none of the prior art explicitly teaches CD274 (PD-L1) and CD8 expression are correlated with response to cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art demonstrates that PD-L1 inhibits immune response required for the immune system to detect and attack cancer.  The art further recognizes the importance of CD8+ t cells or CTL in targeting of cancer and the effect that PD-1 and PD-L1 have on inhibiting CD8+ t cells or CTL.  Thus it would have been obvious to one of skill in the art that having increased PD-L1 suggest the immune system is being inhibited, whiled increased levels of CD8 demonstrate the presence of CD* T cells that could attack the tumor if the inhibition by PD-L1 was lifted.  Thus the argument is not persuasive.
The response continues arguments with respect o Hamanishi.  These arguments are not persuasive as Hamanishi is no logger relied upon.  Further Kier teaches, “In ovarian cancer, PD-L1 expression is inversely correlated with intraepithelial, but not stromal, infiltrating CD8 T cells, suggesting that PD-L1 inhibits the intratumor migration of CD8 T cell.” (page 693, 1st column top).
Claims 20, 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keir ( Annu Rev Immunol (2008) volume 26, pages 677-704), Iwai (Proceedings National Academy of Sciences (2002) volume 99, pages 12293-12297),   Sfanso (The prostate (2009) volume 1694-1703),  Ghebeh (BMC cancer (2008) volume 8:57 pages 1-12), Shi (Int. J. Cancer:128, 887–896 (2011), Blank (Cancer Immunol Immunother (2005) 54: 307–314) as applied to claim 19-22 above, and further in view of Zhang (Cellular & Molecular Immunology (2010) 7, 389–395 ).
The art of Keir, Iwai,   Sfanso,  Ghebeh, Shi and Blank teach increased PDL1 (CD274), CD8a and/or PD1 are detected relative to another solid cancer as likely to respond to immunotherapy and treating those likely to respond with an immunotherapy. Keir, Iwai,   Sfanso,  Ghebeh, Hamanishi teach numerous cancers including breast, lung, colon, ovarian, melanoma, bladder, liver, salivary, stomach, gliomas, thyroid, thymic epithelial, head, and neck (55, 123–131) (Kier, page 692, 2nd column, bottom)
Keir, Iwai,   Sfanso,  Ghebeh, Shi and Blank do not specifically teach NSCLC.
However, Zhang teaches, “ Programmed death-1 (PD-1), an inhibitory receptor in the CD28 ‘superfamily’,4 and its ligand PD-L1 is reported to play an important role for CD81 T cell exhaustion (loss of function) during chronic viral infection.5 A blockade of the PD-1/PD-L pathway in vivo increases virus-specific CD81-T cell responses, enhances ‘per-cell’ function and decreases the viral load.5 Increasing evidence demonstrates that upregulation of the PD-1 inhibitory receptor mediates HIV-specific CD81 T-cell functional exhaustion and CD81 T cell is apoptosis-sensitive, resulting in an impairment of CD81 T cell’s ability to control virus replication.6–9 Involvement of the PD-1 pathway has also been shown during hepatitis B and C virus infection10–13 with PD-L1 expression demonstrated in situ on a wide variety of solid tumors including pancreas, lung, ovarian and bladder tumors.14–18 Studies relating PD-L1 expression on tumors to disease outcome show that PD-L1 expression strongly correlates with unfavorable prognosis in kidney, bladder, gastric and pancreatic cancer.16–18 Such studies indicate that the PD-1/PD-L1 pathway may also play a role in tumor immunity.” (page 389, 2nd column, bottom).
Zhang teaches, “With the following results, we provide direct evidence that PD-1 inhibitory receptors on tumor-infiltrating CD8 T cells are indeed involved in dysfunctional CD8 T-cell activity in patients with NSCLC” (page 393, 1st column, top)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain tumor cells, including NSCLC, and assessing those with increased PDL1 (CD274), CD8a and/or PD1 are detected relative to another solid cancer as likely to respond to immunotherapy and treating those likely to respond with an immunotherapy.   The artisan would be motivated to treat the subjects in which increased expression CD8A and  CD274,  relative to  other solid tumors is indicative of immune suppression (by PD-1 or PD-L1 expressed by CD8+ cells) in the tumor.  Further the art teaches anti-PDL1 and anti-PD1 antibodies have been shown to be efficacious  in the treatment of cancer in which PD1 or PD-L1 are overexpressed. The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect known makers associated with checkpoint inhibitors and treat where checkpoint inhibitors are suggested to be dysregulated.  
Response to Arguments
The response asserts that Zhang does not touch on the role of PD-L1.  This argument has been thoroughly reviewed but is not considered persuasive as Zhang teaches, “Programmed death-1 (PD-1), an inhibitory receptor in the CD28 ‘superfamily’,4 and its ligand PD-L1 is reported to play an important role for CD81 T cell exhaustion (loss of function) during chronic viral infection.5 A blockade of the PD-1/PD-L pathway in vivo increases virus-specific CD81-T cell responses, enhances ‘per-cell’ function and decreases the viral load.5 Increasing evidence demonstrates that upregulation of the PD-1 inhibitory receptor mediates HIV-specific CD81 T-cell functional exhaustion and CD81 T cell is apoptosis-sensitive, resulting in an impairment of CD81 T cell’s ability to control virus replication.6–9 Involvement of the PD-1 pathway has also been shown during hepatitis B and C virus infection10–13 with PD-L1 expression demonstrated in situ on a wide variety of solid tumors including pancreas, lung, ovarian and bladder tumors.14–18 Studies relating PD-L1 expression on tumors to disease outcome show that PD-L1 expression strongly correlates with unfavorable prognosis in kidney, bladder, gastric and pancreatic cancer.16–18 Such studies indicate that the PD-1/PD-L1 pathway may also play a role in tumor immunity.” (page 389, 2nd column, bottom).”  Zhang continues, “ Although PD-1 expression is upregulated on tumor-infiltrating lymphocytes for patients with renal cell carcinoma and lung cancer, PD-1 expression has not yet been linked to impairment of host antitumor immunity, particularly in NSCLC patients. In this study, we show that in patients with NSCLC, high expression of PD-1 on tumor-infiltrating CD81 T cells correlates with impaired T-cell function and we also demonstrate that blocking the PD-1/ PD-L1 pathway could increase T-cell proliferation and cytokine production” (390, 1st column top).  Zhang further teaches, “Blocking the PD-1/PD-L1 pathway increased cytokines production and proliferation of tumor-infiltrating CD81 T cells(392, 1st column).  Zhang teaches, “Increasing apoptosis of tumor-infiltrating CD81 T cells and blocking the PD-1/PD-L1 pathway cannot abrogate apoptosis” (392, 2nd column).  Zhang further teaches, “Another possible explanation is that, in addition to PD-1 upregulation in CD81 T cells, higher PD-L1 expression in tumor cells not in PBMCs, may also have contributed to impaired CD81 T-cell function. As a result, it is possible that the PD-1/PD-L1 pathway may have greater effects on CD81 T cells in a tumor setting than on peripheral blood CD81 T cells. Blocking the interaction between PD-1 and PDL1 could partially reverse the functions of tumor-infiltrating CD81 T cells, such as restoring their ability to undergo proliferation and secrete cytokines.” (393, 2nd column)  Thus the response has mischaracterized the art of record.  Thus the rejection is maintained.   
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634